Case 18-50214-rlj11 Doc 376 Filed 10/15/18            Entered 10/15/18 14:05:01   Page 1 of 6



Thomas A. Connop
Texas Bar No. 04702500
Email: tconnop@lockelord.com
Matthew H. Davis
Texas Bar No. 24069580
Email: mdavis@lockelord.com
Catherine A. Curtis
Texas Bar No. 24095708
Email: catherine.curtis@lockelord.com
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
(214) 740-8000 (Telephone)
(214) 740-8800 (Facsimile)

ATTORNEYS FOR WELLS FARGO BANK, N.A.

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

IN RE:                                            §
                                                  §           CASE NO. 18-50214-rlj-11
REAGOR-DYKES MOTORS, LP,                          §           (Jointly Administered Under Case
                                                  §           No. 18-50214)
       Debtor.                                    §
                                                  §
IN RE:                                            §
                                                  §           CASE NO. 18-50215-rlj-11
REAGOR-DYKES IMPORTS, LP,                         §           (Jointly Administered Under Case
                                                  §           No. 18-50214)
       Debtor.                                    §
                                                  §
IN RE:                                            §
                                                  §           CASE NO. 18-50216-rlj-11
REAGOR-DYKES AMARILLO, LP,                        §           (Jointly Administered Under Case
                                                  §           No. 18-50214)
       Debtor.                                    §
                                                  §
IN RE:                                            §
                                                  §           CASE NO. 18-50217-rlj-11
REAGOR-DYKES AUTO COMPANY, LP,                    §           (Jointly Administered Under Case
                                                  §           No. 18-50214)
       Debtor.                                    §




WELLS FARGO’S LIMITED OBJECTION AND RESPONSE TO MOTION
FOR ORDER AUTHORIZING AND DIRECTING RETAIL LENDERS TO PAY
OUTSTANDING TAX, TITLE, AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)            PAGE 1
Case 18-50214-rlj11 Doc 376 Filed 10/15/18            Entered 10/15/18 14:05:01        Page 2 of 6



IN RE:                                            §           CASE NO. 18-50218-rlj-11
                                                  §           (Jointly Administered Under Case
REAGOR-DYKES PLAINVIEW, LP,                       §           No. 18-50214)
                                                  §
       Debtor.                                    §
                                                  §
IN RE:                                            §           CASE NO. 18-50219-rlj-11
                                                  §           (Jointly Administered Under Case
REAGOR-DYKES FLOYDADA, LP,                        §           No. 18-50214)
                                                  §
       Debtor.                                    §

WELLS FARGO BANK, N.A.’S LIMITED OBJECTION AND RESPONSE TO MOTION
             FOR ORDER AUTHORIZING AND DIRECTING
         RETAIL LENDERS TO PAY OUTSTANDING TAX, TITLE,
        AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)

TO THE HONORABLE BANKRUPTCY JUDGE:

       Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto (“Wells Fargo”) files this Limited

Objection and Response to Debtors’ Motion for Order Authorizing and Directing Retail Lenders

to Pay Outstanding Tax, Title, and License Fees and Trade-Lien Payoffs (the “Motion”), and

makes the following limited objections thereto:

                                    I.     BACKGROUND

       1.      On or about August 1, 2018 (the “Petition Date”), Reagor-Dykes Motors, LP,

Reagor-Dykes Imports, LP, Reagor-Dykes Amarillo, LP, Reagor-Dykes Auto Company, LP,

Reagor-Dykes Plainview, LP, and Reagor-Dykes Floydada, LP (each a “Debtor” and

collectively, the “Debtors”) commenced this case by filing petitions in bankruptcy and by reason

of such filing an automatic stay was put in place by 11 U.S.C. § 362.

       2.      Wells Fargo is a lender that, among other business activities, provides financing

for the retail purchase of motor vehicles in Texas and throughout the United States.

       3.      Wells Fargo has been informed by a number of its borrowers that, in connection

with their purchases of vehicles from the Debtors, they traded in vehicles that were subject to
WELLS FARGO’S LIMITED OBJECTION AND RESPONSE TO MOTION
FOR ORDER AUTHORIZING AND DIRECTING RETAIL LENDERS TO PAY
OUTSTANDING TAX, TITLE, AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)                 PAGE 2
Case 18-50214-rlj11 Doc 376 Filed 10/15/18              Entered 10/15/18 14:05:01     Page 3 of 6



purchase money liens securing loans from Wells Fargo; however, the Debtors have failed to

satisfy Wells Fargo’s liens on the trade-in vehicles.

       4.      As a result of Debtors’ failure to satisfy Wells Fargo’s liens at trade-in, Wells

Fargo’s borrowers remain obligated on their motor vehicle retail installment financing

agreements for these vehicles, despite having surrendered these vehicles to the Debtors.

Moreover, neither Wells Fargo nor its borrowers have any knowledge of what Debtors did with

the vehicles subject to Wells Fargo’s liens after taking possession.

       5.      In their Motion, Debtors request that the Court enter an order requiring: “(i) all

lenders who hold titles on property related to the Debtors or sold by the Debtors to provide a list

of all such titles to the Debtors immediately, (ii) all Retail Lenders [defined as the “consumer’s

retail financing lenders” for vehicles purchased from the Debtors] to remit the amount necessary

to pay the TT&L Fees and Trade Lien Payoffs for their respective Affected Consumers in

accordance with their obligations under the “Holder Rule” and applicable non-bankruptcy law to

the Debtors, and (iii) all lenders who assert Trade Lien Payoffs to remove any negative

comments or marks placed on an Affected Consumers (sic) credit report due to the failure to

timely pay Trade Lien Payoffs,…”.

                                    II.     LIMITED OBJECTION

       6.      In regard to Debtors’ first request that the Court order lenders “who hold titles on

property related to the Debtors or sold by the Debtors” to provide a list of the collateral affected

by the unpaid trade lien payoffs, Wells Fargo has previously provided a list to Debtors’ counsel

identifying its borrowers who have advised they traded vehicles to the Debtors but the Debtors

failed to satisfy the debt owed to Wells Fargo and secured by the vehicles, together with the

make, model, and Vehicle Identification Numbers of the vehicles, and has requested that Debtors

WELLS FARGO’S LIMITED OBJECTION AND RESPONSE TO MOTION
FOR ORDER AUTHORIZING AND DIRECTING RETAIL LENDERS TO PAY
OUTSTANDING TAX, TITLE, AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)                  PAGE 3
Case 18-50214-rlj11 Doc 376 Filed 10/15/18                     Entered 10/15/18 14:05:01               Page 4 of 6



provide information regarding the whereabouts of the Wells Fargo collateral. A list of these

vehicles is attached hereto as Exhibit “A”. Despite repeated requests by Wells Fargo, Debtors

have failed to provide any information regarding the location, status, or condition of the vehicles

securing the indebtedness owed to Wells Fargo. Debtors further have failed to identify all the

Affected Consumers with outstanding Wells Fargo payoffs. Although Debtors have information

regarding unsatisfied liens against vehicles they took in trade, lenders such as Wells Fargo can

only determine if one of their borrowers is involved with a transaction “related to the Debtors or

sold by the Debtors” if that borrower informs the trade-in lender of that fact. Accordingly, a

direction to Wells Fargo to provide the information required by the Debtors’ first request for

relief is impossible, and Wells Fargo objects to this aspect of that request. While Wells Fargo is

intensely interested in obtaining payment for its loans, it requests that any order be limited to

requiring a lender to inform the Debtors of the necessary title information within a reasonable

time of learning that its collateral was taken in trade by the Debtors without payment.1

         7.       Wells Fargo also objects to Debtors’ third request for relief—that the Court order

all lenders who assert trade lien payoffs to remove any negative comments or marks on affected

consumers’ credit reports. The Federal Fair Credit Reporting Act (“FCRA”) governs lenders’

credit reporting obligations.           Wells Fargo cannot determine in the abstract whether the

circumstances involved in any unspecified transaction require correction of a customer’s credit

reporting. A borrower may have credit issues completely separate from the issues arising from

the Debtors’ pre-petition malfeasance. Moreover, while the Debtors’ objectives are laudable, the



1
  The Debtors’ first request suffers from another ambiguity. Wells Fargo, for example, financed purchases of
vehicles from the Debtors pre-petition. To Wells Fargo’s knowledge these transactions do not suffer from the same
TT&L and lien satisfaction problems relating to trade-ins that are the intended subject of the Motion, although the
reference to “property related to the Debtors or sold by the Debtors”, could bring these transactions into the scope of
the Motion. If that is the Debtors’ intent, Wells Fargo objects to that aspect of the Motion as well.
WELLS FARGO’S LIMITED OBJECTION AND RESPONSE TO MOTION
FOR ORDER AUTHORIZING AND DIRECTING RETAIL LENDERS TO PAY
OUTSTANDING TAX, TITLE, AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)                                     PAGE 4
Case 18-50214-rlj11 Doc 376 Filed 10/15/18             Entered 10/15/18 14:05:01      Page 5 of 6



relief they seek—a blanket order mandating changes to credit reporting—is outside this Court’s

jurisdiction to grant. Wells Fargo intends to comply with its credit reporting obligations as

imposed by federal law.

       8.      The relief requested in item (ii) of the prayer for relief expressed in the Motion is

ambiguous. While the Debtors seek to recover amounts from the Retail Lenders necessary to

satisfy “Trade Lien Payoffs”, they do not address the disposition of funds once they are received

by the Debtors. Any order approving such relief should direct: (a) that funds remitted by a Retail

Lender to satisfy a Trade Lien Payoff be sufficient to pay the Trade Lien Payoff amount in full,

and paid to the Trade Lien Lender; (b) that Trade Lien Lenders retain their liens until their liens

are paid in full; and (c) that the “Holder Rule” relief requested from the Retail Lenders does not

limit the Trade Lien Lenders’ contractual or statutory rights. Subject to the foregoing conditions,

Wells Fargo does not object to the relief requested in item (ii) of the prayer for relief expressed

in the Motion, so long as that relief is within the proper boundaries of the “Holder Rule”.

                                  III.    REQUESTED RELIEF

       WHEREFORE, Wells Fargo requests that the Court sustain its objections and tailor any

order granting the Motion to account for these objections. Wells Fargo also requests such other

relief in law or equity to which it may justly be entitled.




WELLS FARGO’S LIMITED OBJECTION AND RESPONSE TO MOTION
FOR ORDER AUTHORIZING AND DIRECTING RETAIL LENDERS TO PAY
OUTSTANDING TAX, TITLE, AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)                    PAGE 5
Case 18-50214-rlj11 Doc 376 Filed 10/15/18         Entered 10/15/18 14:05:01      Page 6 of 6



                                            Respectfully submitted,

                                            /s/ Thomas A. Connop
                                            Thomas A. Connop
                                            Texas Bar No. 04702500
                                            tconnop@lockelord.com
                                            Matthew H. Davis
                                            Texas Bar No. 24069580
                                            mdavis@lockelord.com
                                            Catherine A. Curtis
                                            Texas Bar No. 24095708
                                            catherine.curtis@lockelord.com
                                            LOCKE LORD LLP
                                            2200 Ross Avenue, Suite 2800
                                            Dallas, TX 75201
                                            (214) 740-8000 (Telephone)
                                            (214) 740-8800 (Facsimile)

                                            ATTORNEYS FOR WELLS FARGO BANK,
                                            N.A.


                               CERTIFICATE OF SERVICE

       I certify that on October 15, 2018, a true and correct copy of the foregoing was served
via the Court’s Case Management/Electronic Case Filing System to all parties authorized to
receive notice in this proceeding.


                                            /s/ Catherine A. Curtis
                                            Catherine A. Curtis




WELLS FARGO’S LIMITED OBJECTION AND RESPONSE TO MOTION
FOR ORDER AUTHORIZING AND DIRECTING RETAIL LENDERS TO PAY
OUTSTANDING TAX, TITLE, AND LICENSE FEES AND TRADE-LIEN PAYOFFS (DOC. 349)             PAGE 6
